                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

LEODIS RANDLE                                                              PLAINTIFF

V.                              4:18-CV-188-BRW-BD

D. MUSIDDIQ, et al.                                                     DEFENDANTS


                                    JUDGMENT

      Consistent with the Order entered today, this case is DISMISSED, WITH PREJUDICE.

      IT IS SO ORDERED, this 22nd day of May, 2019.


                                                   Billy Roy Wilson__________________
                                                   UNITED STATES DISTRICT JUDGE
